Citation Nr: 1819613	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-15 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which, inter alia, granted entitlement to service connection for bilateral (left and right ear) hearing loss and assigned an initial 0 percent (i.e., noncompensable) evaluation for this disability retroactively effective from December 8, 2010.  The Veteran appealed for a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award to compensate him for occasions when the disability has been more severe than at others).  See also Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue).

In October 2015, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the proceeding is of record.

Subsequently, in December 2015, the Board remanded this claim so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran in its development, including by affording him a new VA audiology examination.  Upon completion of that additional development, the AOJ continued to deny an initial compensable disability rating, as reflected in a February 2017 Supplemental Statement of the Case (SSOC), and returned the matter to the Board for further review.  There was compliance, certainly the acceptable substantial compliance, with the Board's December 2015 remand instructions in further developing this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



FINDING OF FACT

Since December 8, 2010, the Veteran's bilateral hearing loss has demonstrated, at worst, Level I hearing acuity in the right ear and Level I in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (DC) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, 38 U.S.C. § 5103(a) requires, at a minimum, the Secretary to: (1) inform the claimant that in order to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and, (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

Once service connection is granted, Courts have held that the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See 38 U.S.C. § 5103(a); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In a December 2010 VCAA notice letter, the Veteran was informed of what evidence was required to substantiate the claim, and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  Moreover, he was afforded ample notice of the applicable law and requirements for substantiating his claim in the March 2015 Statement of the Case (SOC), as well as in additional SSOCs.  He has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Thus, VA's duty to notify has been met.

Regarding the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims, to include relevant post-service VA medical records and private medical records.  The Veteran has submitted buddy statements and his own written contentions.  Neither he nor his representative has identified, nor does the record otherwise indicate, any other evidence relevant to his claim that is obtainable and has not been obtained.  Furthermore, the Veteran was afforded VA compensation examinations and opinions were provided in support of his claim.  Upon review of the medical evidence, the Board concludes that these examination reports, opinions, and other medical records in the file, especially when considered collectively, are adequate for the purpose of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record on the specific aspect of the claim addressed herein is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Thus, VA's duty to assist is met.

Legal Criteria

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But if the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings and is employed for initial or established ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  If the evidence for versus against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to him.

Increased Rating for Bilateral Hearing Loss

The Veteran's bilateral hearing loss is currently assigned an initial noncompensable (i.e., 0 percent) disability rating since December 8, 2010 under 38 C.F.R. § 4.85.

Disability ratings for hearing loss are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by puretone audiometry tests.  See 38 C.F.R. § 4.85.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85 (d).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "VI" and the poorer ear has a numeric designation Level of "VII," then the percentage evaluation is 30 percent.

Disability evaluations for hearing loss are determined by a mechanical application of the criteria contained in Table VI and Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran was afforded a VA audiological examination in January 2011.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
45
45
LEFT
5
10
0
40
85

The puretone thresholds average was 26.25 decibels in the right ear and 33.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.

The hearing impairment levels, based on the January 2011 audiometric findings, correspond to Level I in the right ear and Level I in the left ear, under Table VI.  38 C.F.R. § 4.85.  Intersecting Levels I and I under Table VII results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

The Board also has considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the audiological report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear, an evaluation for exceptional patterns of hearing impairment is not warranted.

The Veteran was afforded another VA audiological examination in January 2015.
His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
55
95
LEFT
10
10
15
55
55

The puretone thresholds average was 43.75 decibels in the right ear and 33.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.

The hearing impairment levels, based on the January 2015 audiometric findings, correspond to Level I in the right ear and Level I in the left ear, under Table VI.  38 C.F.R. § 4.85.  Intersecting Levels I and I under Table VII results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

The Board has again considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the audiological report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear, an evaluation for exceptional patterns of hearing impairment is not warranted.

The Veteran was afforded another VA audiological examination in December 2016.
His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
70
80
LEFT
35
20
30
65
65

The puretone thresholds average was 51.25 decibels in the right ear and 45 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.

The hearing impairment levels, based on the December 2016 audiometric findings, correspond to Level I in the right ear and Level I in the left ear, under Table VI.  38 C.F.R. § 4.85.  Intersecting Levels I and I under Table VII results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

Yet again, the Board has considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the audiological report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear, an evaluation for exceptional patterns of hearing impairment is not warranted.

The audiometric evaluations discussed above do not reveal results warranting an evaluation higher than what is currently assigned.  Review of the medical evidence of records reveals no other audiometric testing that would support a higher rating at any point during the period on appeal.  Therefore, an initial compensable evaluation for bilateral hearing loss under 38 C.F.R. § 4.85, is denied.

Extraschedular Consideration for Hearing Loss

In March 2018, the Veteran's representative acknowledged the fact that diagnostic testing continues to show the Veteran's bilateral hearing loss to be noncompensable, but argued that a higher rating should be assigned on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the VHA in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  Through clinical studies of veterans with hearing loss, VHA found that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (Apr. 12, 1994).

The Board acknowledges the Veteran's reported complaints of his bilateral hearing loss disability.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  With this in mind the Board has considered the Veteran's statements with regard to his hearing loss disability, as noted in his submitted statements, examination records and his October 2015 hearing testimony before the Board.  For example, he has had complaints of difficulty hearing speech in background noise and stated that his "wife must shout at him and that the TV has to be very loud in order to hear it."  See, e.g., Dec. 2016 VA Exam. Rep.  However, the Veteran is service-connected for bilateral hearing loss and hearing loss, by its very nature, involves a difficulty with hearing acuity.  He has reported having difficulty with hearing acuity.  Thus, his reported symptoms are the very symptoms considered in the rating criteria and do not represent an exceptional or unusual disability picture.

Generally, the first element or step in an extra-schedular analysis is for the Board to compare the severity and type of symptoms manifested by a service-connected disability with the schedular rating criteria for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In Doucette v. Shulkin, the Court addressed how to conduct an extraschedular analysis-specifically, the first Thun inquiry-in the context of a hearing loss claim.  28 Vet. App. 366, 369 (2017) (holding that the rating criteria for §§ 4.85 and 4.86 contemplates, and thus compensates for, the functional effects of hearing loss, namely difficulty understanding speech and the inability to hear sounds in various contexts).  Nonetheless, the Court explicitly indicated that the rating criteria do not contemplate all functional impairment due to a claimant's hearing loss.  Id. at 371 (noting that "[o]n the contrary, a hearing loss claimant could provide evidence of numerous symptoms, including-for purposes of example only-ear pain, dizziness, recurrent loss of balance, or social isolation due to difficulties communicating, and the Board would be required to explain whether the rating  criteria contemplate those functional effects.").

In this case, the Veteran has reported that his bilateral hearing loss disability requires he wears hearing aids and causes reduced hearing-especially with background noise.  These are the functional effects of hearing loss contemplated by the hearing loss regulations in §§ 4.85 and 4.86.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017); see also Rossy v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1794 (Dec. 13, 2017) (affirming a Board decision that had denied a compensable schedular rating for bilateral hearing loss, as well as referral for a rating based on extra-schedular consideration under 38 C.F.R. § 4.16).

The Board sees no basis to distinguish this appeal from either Doucette or Rossy, as the only hearing problem alleged by the Veteran is difficulty understanding conversations, particularly in noisy circumstances.  Absent other factors, the Board finds that this sort of complaint is squarely within the type of symptoms and functional effects contemplated and compensated by VA schedular rating criteria.

Accordingly, the threshold element for extraschedular consideration is not met and extraschedular referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


